ORDER

PER CURIAM.
Stephen Steffan (“claimant”) was injured on November 28, 1996 following an altercation with a co-employee. He filed a workers’ compensation claim against his employer, Laclede Gas Company (“employer”). The Administrative Law Judge (ALJ) found there was insufficient evidence to establish that an accident occurred and accordingly, denied compensation to claimant. The Labor and Industrial Relations Commission (“commission”) affirmed the decision and award of the ALJ.
*240We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).